                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARRELL EDWARD BUCKINS,                         Case No. 16-cv-06157-SI
                                   8                    Plaintiff,
                                                                                         JUDGMENT
                                   9             v.

                                  10     BRENDA MCCOY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Judgment is now entered in favor of defendants on plaintiff’s claims for relief under 42

                                  14   U.S.C. § 1983 and dismissing plaintiff’s state law claims without prejudice to plaintiff pursuing

                                  15   them in state court.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: February 6, 2019

                                  18                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
